                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                         3:18-CR-30081-RAL


                        Plaintiff,
                                                          OPINION AND ORDER ADOPTING
                                                      REPORT AND RECOMMENDATION AND
        vs.                                                DENYING MOTION TO DISMISS
                                                                 WITHOUT PREJUDICE
 JAMIE LYNN PENEAUX,

                        Defendant.



       The Government charged Jamie Lynn Peneaux (Peneaux) with two counts of child abuse.

Doc. 1. Peneaux moved to dismiss both counts on the basis that the charges are unconstitutionally

vague within the meaning ofthe Due Process Clause ofthe Fourteenth Amendment. Doc. 29. On

May 20, 2019, Judge Moreno issued a Report and Recommendation recommending Peneaux's

motion be denied without prejudice, or alternatively, the motion be denied in its entirety. Doc. 35.

Peneaux has now objected to that Report and Recommendation. Doe. 36.

       This Court reviews a report and recommendation pursuant to the statutory standards found

in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge ofthe [district] court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1). Having conducted a de

novo review, this Court adopts the Report and Recommendation to deny the motion without

prejudice to motion for judgment of acquittal under Rule 29 at trial.

I.     Background
       The following facts have been conceded by Peneaux for the purpose of his motion. Doc.

32. Peneaux is the mother of two children, R.B., whose date of birth is November 10, 2012, and

R.P, who was bom prematurely on December 5, 2013. On December 23, 2014, Peneaux had

several people at her residence, including R.B., R.P., and her ex-boyffiend, Richard Bordeaux

(Bordeaux). Bordeaux had been abusive to Peneaux throughout their relationship. A group of

adults at the residence were consuming alcoholic beverages and smoking marijuana. After some

ofthe adults left the home,Peneaux and Bordeaux took R.B. and R.P. upstairs to go to bed. There

is some question as to where everyone was sleeping, but Peneaux has stated that she was on one

side of the bed and R.B. was next to her. R.P. was next to R.B., and Bordeaux slept on the other

side ofthe bed, next to R.P.

       At about 3:00 a.m. on December 24, 2014, Bordeaux woke Peneaux and said that R.P. was

not breathing. Richard was holding R.P. Peneaux called her mother and 911. Bordeaux grabbed

the remaining alcohol and left. R.P. was declared deceased by the Todd Coimty Coroner at 4:04

a.m. the same moming. At about 5:30 a.m., law enforcement took a preliminary breath test of

Peneaux with a reading of.046% by weight of alcohol. A pathologist did an autopsy on R.P. In

his post-mortem report,the pathologist stated that the cause ofdeath was "[ujndetermined,possible

asphyxia related" and that the maimer of death was "[ujndetermined."

       On June 12, 2018, Peneaux was charged in a two-count Indictment with child abuse. The

two counts relate to two different minor victims, but contain virtually identical language:"On or

about the 24th day of December, 2014, at Mission, in Indian country, in the District of South

Dakota, Jamie Lynn Peneaux, an Indian, did abuse, expose, torture, torment, and cruelly punish

[R.P. and R.B., respectively], a child who had not attained the age of seven, in violation of 18

U.S.C. § 1153 and SDCL 26-10-1." Doe. 1.
II.    Analysis

       Peneaux argues that the South Dakota child abuse statute is unconstitutionally vague

because the criminal act to "expose" a child is vague and unclear as to what conduct in being

proscribed. Voiding a statute for vagueness is a recognition that "criminal responsibility should

not attach where one could not reasonably understand that [her] contemplated conduct is

proscribed." United States v. Birbragher. 603 F.3d 478, 484-85 (8th Cir. 2010)(quoting United

States V. Washam. 312 F.3d 478, 929 (8th Cir. 2010)). To determine whether a statue is

unconstitutionally vague, courts apply a two-part test. Skilling v. United States. 561 U.S. 358,412

(2010); see also Kolender v. Lawson. 461 U.S. 352, 357(1983). "A statute is void for vagueness

if it:(1)fails to provide a person of ordinary intelligence fair notice of what is prohibited, or(2)it

is so standardless that it authorizes or encourages seriously discriminatory enforcement." United

States V. Paul,885 F.3d 1099,1105(8th Cir.)(citation omitted), cert, denied, 139 S. Ct. 290(2018).

       South Dakota Codified Law § 26-10-1 entitled "Abuse of or cruelty to minor as felony"

states, in part, "[a]ny person who abuses, exposes, tortures, torments, or cruelly punishes a minor

in a maimer which does not constitute aggravated assault, is guilty ofa Class 4 felony. Ifthe victim

is less than seven years of age,the person is guilty of a Class 3 felony." SDCL § 26-10-1.

       Vagueness challenges like the one Peneaux makes are evaluated in light ofthe facts ofthe

particular case. United States v. Mazurie.419 U.S. 544, 550(1975). Peneaux acknowledges that

she must show that the statute is vague as applied to her particular conduct to succeed by asking

this Court to determine the constitutionality of the word "expose" in light of the "specific facts"

ofthis case. Doc. 32 at 5; United States v. Bramer. 832 F.3d 908,909(8th Cir. 2016)(per curiam);

see also United States v. Prison. 825 F.3d437,442(8th Cir. 2016)("We consider whether a statute

is vague as applied to the particular facts at issue, for a plaintiff who engages in some conduct that
is clearly proscribed cannot complain of the vagueness of the law as applied to the conduct of

others."(cleaned up)(citation omitted)).

       Under an as-applied challenge, courts look "to whether the statute gave adequate warning,

under a specific set of facts, that the defendant's behavior was a criminal offense." United States

V. Palmer, 917 F.3d 1035, 1038-39 (8th Cir. 2019)(citation omitted). Any ruling on Peneaux's

vagueness argument would be premature at this stage ofthe case. Rule 12(b) ofthe Federal Rules

of Criminal Procedure allows parties to "raise by pretrial motion any defense, objection, or request

that the court can determine without a trial on the merits." Fed. R. Grim. P. 12(b)(1). Courts must

decide a Rule 12(b) motion before trial unless there is "good cause to defer a ruling" and deferring

the ruling will not "adversely affect a party's right to appeal." Fed. R. Crim. P. 12(d). As the

Supreme Court has explained, however. Rule 12(b) authorizes pretrial resolution of a motion to

dismiss only when "trial of the facts surrounding the commission of the alleged offense would be

of no assistance in determining the validity ofthe defense." United States v. Covington. 395 U.S.

57,60(1969); see also United States v. Turner. 842 F.3d 602,605 (8th Cir. 2016).

       Peneaux objected to the Report and Recommendation beeause she believes that Judge

Moreno inaccurately characterized facts in her brief when coming to his recommendation. Doc.

36 at 2, but Peneaux's argument illustrates why it makes sense to deny Peneaux's motion without

prejudice to making a motion pursuant to Rule 29. Under Rule 12, courts are not to make faetual

findings on issues that relate to the jury's decision on the merits, the need for a more accurate

record, and concerns about judicial economy. See United States v. Pope, 613 F.3d 1255, 1259

(10th Cir. 2010). Rather, courts are to defer such matters for trial. Thus, for instance, the Eighth

Circuit found good cause to defer ruling on the motion to dismiss in Turner because the defendant's

as-applied constitutional challenge required the district court to resolve factual issues related to the
defendant's alleged offense. 842 F.3d at 605 (holding that the district court should have waited

until trial to resolve the motion to dismiss the indictment). Similarly, the Tenth Circuit in Pope

affirmed the pretrial denial ofa motion to dismiss because the defendant's as-applied constitutional

challenge was intertwined with the question of guilt or irmocence and would have required the

district court to resolve factual disputes. 613 F.3d at 1261-62.

       Turner and Pope counsel against deciding Peneaux's vagueness challenge before trial.

First, Peneaux's motion raises questions of fact that are intertwined with the merits of the child

abuse charge.       Turner. 842 F.3d at 605 (explaining that courts may not make factual fmdings

"when an issue is inevitably bound up with evidence about the alleged offense itself (citation and

internal marks omitted)). And an as-applied challenge like Peneaux's asks "whether the statute

gave adequate warning, under a specific set offacts, that the defendant's behavior was a criminal

offense." Palmer.917 F.3d at 1038-39(emphasis added). To rule on Peneaux's motion,then, this

Court would need to resolve facts that are bound up with the jury's decision on the charge, namely

what conduct Peneaux actually engaged in on the morning of December 24, 2014. As fully

explained by Judge Moreno, deciding whether Peneaux's conduct meets the definition of

"expose," or alternatively "abuses," "tortures," "torments," or "cruelly punish" considering the

disjunctive nature of the statute, will require the jury to consider the facts presented at trial.

SDCL § 26-10-1 (penalizing whomever "abuses, exposes, tortures, torments, or cruelly punishes

a minor" (emphasis added)); United States v. Van Nguven. 602 F.3d 886, 900 (8th Cir. 2010)

("[Wjhere a 'statute specifies two or more ways in which one offense may be committed, all may

be alleged in the conjunctive in one count of the indictment, and proof of any one ofthe methods

will sustain a conviction.'"(quoting United States v. Rov.408 F.3d 484,492 n.4(8th Cir. 2005))),

abrogated on other grounds bv Honevcutt v. United States. 137 S. Ct. 1626, 1631 n.l (2017). In
addition, this Court needs a "more certain framework" to analyze Peneaux's vagueness argument.

Pope.613F.3datl259(citation omitted). The indictment does not contain any specific facts about

Peneaux's conduct and the parties have not stipulated to any such facts.

        Under these circumstances, a trial on the "facts surrounding the commission ofthe alleged

offense" would assist this Court in ruling on Peneaux's challenge. Good cause exists to defer

ruling on Peneaux's vagueness argument. Judge Moreno fully addressed the issue raised, and the

issue does not require further discussion at this time. Therefore,for the reasons stated in the Report

and Recommendation, this Court adopts the Report and Recommendation recommending denial

ofPeneaux's motion to dismiss without prejudice to Peneaux renewing the motion or making the

argument in the context ofa Rule 29 motion once the Government has introduced evidence at trial.

III.   Conclusion


       For the foregoing reasons, it is hereby

       ORDERED that Defendant's Objections to the Report and Recommendation, Doc. 36, are

overruled. It is further


       ORDERED that the Report and Recommendation for Disposition of Motion to Dismiss

recommending denial without prejudice. Doc. 35, is adopted. It is further

       ORDERED that Peneaux's Motion to Dismiss, Doc. 29, is denied without prejudice to

making a motion for judgment of acquittal at trial.

       DATED this W* day of June, 2019.

                                              BY THE COURT:




                                                           C)>.
                                              ROBERTO A. LANGE
                                              UNITED STATES DISTRICT JUDGE
